DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/13/2021 has been entered.  An action on the RCE follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 17-25 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyanami (US 2012/0217601).
Regarding claim 1, Miyanami discloses, as shown in Figures, an integrated chip comprising:
	an image sensing element (21) disposed within a semiconductor substrate (101);

	a doped region (101pc) arranged within the semiconductor substrate laterally between  sidewalls of the one or more isolation structures and vertically between the image sensing element and the first surface of the semiconductor substrate, wherein the image sensing element extends to within the doped region; and
	wherein the doped region has a higher concentration of a first dopant type (p+) than an abutting part of the semiconductor substrate (a portion of substrate, 101, is doped to become 101pa) that extends along the opposing sides of the image sensing element.

Regarding claim 2, Miyanami discloses the image sensing element ha a first region with the first dopant type and a second region with a second dopant type, the first region and the second region being completely laterally confined between the one or more isolation structures [Figures].

Regarding claim 3, Miyanami discloses the integrated chip further comprising:
a plurality of interconnect layers (60, laminating a Ti/TiN film and a W film [0108]) disposed within a dielectric structure (HT) arranged along a second surface of the semiconductor substrate, the second surface of the semiconductor substrate opposing the first surface of the semiconductor substrate [Figures].

Regarding claim 6, Miyanami discloses the integrated chip further comprising: one or more additional isolation structures (312 or 311) disposed within a second surface of the 

Regarding claim 7, Miyanami discloses the semiconductor substrate (a portion of 101 is doped to become 101pa) is arranged between a first side of the opposing sides of the image sensing element (21) and the one or more isolation structures (313) [Figures].

Regarding claim 8, Miyanami discloses the one or more isolation structures extend to a first depth within the semiconductor substrate and the doped region extends to a second depth within the semiconductor substrate that is less than the first depth [Figures].

Regarding claim 9, Miyanami discloses the image sensing element comprises a first region (101pa) having the first dopant type (p) and a second region (101n) having a second dopant type (n), the doped region (101pc) having the first dopant type (p); and
	wherein the first region has a greater maximum width than the second region of the image sensing element, and wherein the doped region laterally and continuously extends past outermost sides of the first region and the second region [Figures].

Regarding claim 17, Miyanami discloses, as shown in Figures, an integrated chip comprising:
	a photodiode (21) arranged within a semiconductor substrate (101) and comprising a first region (101n) having a first doping type (n) and a second region (101pa) having a second doping type (p) that is different than the first doping type;

	one or more additional isolation structures (312 or 311) disposed within a second side of the semiconductor substrate opposing the first side, wherein the one or more additional isolation structures are directly over the one or more isolation structures; and
	a doped region (101pc) having the second doping type (p+) along an interface with the first region of the photodiode, wherein the doped region extends along the sidewalls of the semiconductor substrate defining the one or more trenches; and
wherein the first region and the second region are completely laterally confined between outer boundaries of the doped region, the outer boundaries contacting the one or more trenches on opposing sides of the photodiode.

Regarding claim 18, Miyanami discloses the first region of the photodiode is separated from the dielectric material by a non-zero distance (by the vertical thickness of 101pa) [Figures].

Regarding claim 19, Miyanami discloses the first region of the photodiode is separated from the dielectric material by the semiconductor substrate (by the vertical thickness of 101pa since a portion of 101 is doped to become 101pa) [Figures].

Regarding claim 20, Miyanami discloses the first region of the photodiode is between the doped region and the second region of the photodiode [Figures].

Regarding claim 21, Miyanami discloses the doped region is separated from the second region (101pa) of the photodiode by the first region (101n) of the photodiode [Figures].

Regarding claim 22, Miyanami discloses the doped region has a higher concentration of the first doping type (p+) than an adjacent part of the semiconductor substrate (a portion of 101 is doped to become 101pa) that extends along the sidewalls of the semiconductor substrate defining the one or more trenches [Figures].

Regarding claim 23, Miyanami discloses, as shown in Figures, an integrated chip comprising:
	an image sensing element (21) disposed within a semiconductor substrate (101);
	one or more isolation structures (313) arranged within one or more trenches extending within a first surface (lower surface) of the semiconductor substrate and separated from opposing sides of the image sensing element by non-zero distances (by a vertical thickness of 101pa);
	a doped region (101pc) arranged within the semiconductor substrate laterally between  sidewalls of the one or more isolation structures and vertically between the image sensing element and the first surface of the semiconductor substrate; and
	wherein the one or more isolation structures extend to a first depth within the semiconductor substrate and the doped region extends to a second depth within semiconductor substrate that is less than the first depth;
	wherein the doped region (101pc) has a higher concentration of a first type of dopant (p+) than an adjacent part of the semiconductor substrate (a portion of substrate, 101, is doped to become 101pa) that extends along a side of the one or more trenches.

Regarding claim 24, Miyanami discloses the doped region continuously extends along the first surface of the semiconductor substrate from a first sidewall of the one or more isolation structures that is along a first side of the image sensing element to a second sidewall of the one or more isolation structures that is along an opposing second side of the image sensing element [Figures].

Regarding claim 25, Miyanami discloses the doped region has a substantially constant thickness between the first sidewall of the one or more isolation structures and the second sidewall of the one or more isolation structures [Figures].

Regarding claim 27, Miyanami discloses opposing sides of the image sensing element contact the doped region [Figures].

Regarding claim 28, Miyanami discloses the image sensing element comprises a first region (101pa) having the first type of dopant (p) and a second region (101n) having a second type of dopant (n); and
	wherein the doped region (101pc) laterally and continuously extends past outermost sides of the firs region and he second region [Figures].

Claim(s) 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao (US 2011/0266645).
Regarding claim 23, Chao discloses, as shown in Figures, an integrated chip comprising:

	one or more isolation structures (65,66) arranged within one or more trenches extending within a first surface of the semiconductor substrate and separated from opposing sides of the image sensing element by non-zero distances (by 67A,67B);
	a doped region (200) arranged within the semiconductor substrate laterally between  sidewalls of the one or more isolation structures and vertically between the image sensing element and the first surface of the semiconductor substrate; and
	wherein the one or more isolation structures extend to a first depth within the semiconductor substrate and the doped region extends to a second depth within semiconductor substrate that is less than the first depth;
	wherein the doped region (200) has a higher concentration of a first type of dopant than an adjacent part of the semiconductor substrate that extends along a side of the one or more trenches [0036].

Regarding claim 24, Chao discloses the doped region continuously extends along the first surface of the semiconductor substrate from a first sidewall of the one or more isolation structures that is along a first side of the image sensing element to a second sidewall of the one or more isolation structures that is along an opposing second side of the image sensing element [Figures].

Regarding claim 25, Chao discloses the doped region has a substantially constant thickness between the first sidewall of the one or more isolation structures and the second sidewall of the one or more isolation structures [Figures].



Regarding claim 27, Chao discloses opposing sides of the image sensing element electrically contact the doped region through wells 67A and 67B or 68A and 68B [Figures].

Regarding claim 28, Chao discloses the image sensing element comprises a first region having a first doping type (p) and a second region having a second doping type (n) [0023]; and
	wherein the doped region has the first doping type (p) and is separated from the first region by the second region of the image sensing element [Figures].

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyanami (US 2012/0217601, of record) in view of Iida et al. (US 2011/0156186, of record).
Miyanami discloses the claimed invention including the integrated chip as explained in the above rejection.  Miyanami does not disclose the one or more isolation structures respectively comprise: a first dielectric material arranged along the sidewalls and the horizontally extending surface of the semiconductor substrate, wherein the first dielectric material continuously extends . 

Response to Arguments
6.	Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive.
It is argued, at pages 8-10 of the Remarks, that Miyanami does not disclose a doped region having a higher concentration of a first dopant type than an abutting part of a semiconductor 

It is argued, at pages 10-12 of the Remarks, that Miyanami does not disclose a photodiode having a first region and a second region that are completely laterally confined between outer boundaries of a doped region, which contact one or more trenches on opposing sides of the photodiode, as recited in claim 17.  This argument is not convincing because Miyanami discloses, as shown in Figures, a photodiode having a first region (101n) and a second region (101pa) that are completely laterally confined between outer boundaries of a doped region (101pc), which contact one or more trenches (313 or 312) on opposing sides of the photodiode.  Therefore, Applicant’s claim 17 does not distinguish over the Miyanami reference.

It is argued, at pages 12-13 of the Remarks, that Miyanami does not disclose a doped region having a higher concentration of a first type of dopant than an adjacent part of a semiconductor substrate that extends along a side of one or more trenches within the semiconductor substrate, as recited in claim 23.  This argument is not convincing because Miyanami discloses, as shown in Figures, the doped region (101pc) has a higher concentration of a first type of dopant (p+) than an adjacent part of the semiconductor substrate (a portion of substrate, 101, is doped to become 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897